DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 10/7/21 and 1/21/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the species of SEQ ID NO:46 (i.e. DGQEEKAGVVSTGLIGGGATEGRVRVNSAYQDK) were elected. 
	Claims 1-3, 6-11, 15-29, 31, 33, 35-36, 38, 40-59 and 64-386 have been cancelled.
	Claims 60-63 are to a non-elected group.
Claims 60-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/17.
	Applicants elected SEQ ID NO:46 which includes SEQ ID NO:36 – GGG – SEQ ID NO:13 (P1-x-P2). The elected species has been deleted from claims 4 and 13. Thus the search was previously extended to another species of claims 4 and 13 specifically SEQ ID NO:20. Since the sequences recited in claims 4 and 13 are such that the linker (x) is GGG (compare page 48 of the specification) claim 12 is to a non-elected species. The elected species (SEQ ID NO:46) and the next species searched (SEQ ID NO: 20) do not read on new claim 388.
s 12 and 388 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/17.
Claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387 are being examined.

Priority
This section is repeated from the previous office action.
All of the art cited in the current 103 rejections qualifies as 102(a)(1) art. This section is included to show that none of the references fall within the grace period exception under 102(b) (see MPEP 2153).
This application is a 371 of PCT/US14/35757 04/28/2014 which claims benefit of 61/854,554 04/26/2013 and claims benefit of 61/966,018 02/14/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/854,554, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, the invention as recited in claims 4, 13 and dependent claims include SEQ ID NOs: 10, 16, 18 and 20 (see sequences in Table on page 48 of the specification).
Application No. 61/854,554 recites 2 conjugate sequences (Table 1 page 15) and the 3 subsequences used to make such conjugates. However, such sequences do not correspond to instant SEQ ID NOs: 10, 16, 18 and 20 and there is not adequate support for all of the instantly recited sequences specifically for the P2 groups as claimed. For example, instant SEQ ID NO:20 comprises AGWLADQTVRYPI as the P2 component. Application No. 61/854,554 recites ATEGRVRVNSAYQDK (Table 1 on page 15) as the P2 component. 
As such, for purposes of searching for prior art a priority date of 2/14/14 is used for instant claims 4-5, 13-14, 30, 32, 34, 37, 39 and 387.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) recites that the sequence identifier is “SEQ ID NO:” and that each sequence should include a corresponding sequence identifier.
At numerous locations (in relation to the 1/25/16 specification with CS-136/PROV2.3/PCT/US in the upper right hand ) a sequence identifier is missing (see section 00307 line 4, section 00308 line 2, page 42 line 6 and page 51 line 2). Although amendments were made on 10/7/21 such amendments did not address all of the issues (for example, the specification still recites 
    PNG
    media_image1.png
    33
    141
    media_image1.png
    Greyscale
 (section 00307),  
    PNG
    media_image2.png
    36
    381
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    27
    384
    media_image3.png
    Greyscale
 (section 00308), 
    PNG
    media_image4.png
    35
    380
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    21
    384
    media_image5.png
    Greyscale
 (section 00308), 
    PNG
    media_image6.png
    28
    118
    media_image6.png
    Greyscale
 (section 00335) where there is no corresponding sequence identifier. 
Appropriate correction is required.

Response to Arguments - Specification
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive with respect to the objection set forth above.
.

Claim Rejections - 35 USC § 103
	Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 13-14, and 387 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (WO 2010/120897 10-2010; ‘Rosenthal’; first cited 11/27/17) in view of Verheijden et al. (US 2002/0177554; ‘Verheijden’).
Rosenthal teach peptide constructs to induce production of dendritic cells and use of the cells for immune modulating responses (abstract). Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Rosenthal teach that SEQ ID NO:1 is DLLKNGERIEKVE (section 000124 on page 19). In numerous embodiments Rosenthal teach that x is a triglycine linker (section 000124 page 19 and claims 21-22). In sections 000238-000242 on page 34 Rosenthal teach that specific constructs directly activate immature dendritic cells (iDCs) to mature dendritic cells. 
Rosenthal does not teach a specific P2 as recited in the instant claims.
Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Verheijden teach the peptide binds and elicits a response in arthritis patients (page 5 specifically sections 0068-0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rosenthal since Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Thus one would have been motivated to use known P1, x and P2 groups. Rosenthal teach targeting and activating 
Further, Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Verheijden teach the peptide binds and elicits a response in arthritis patients (page 5 specifically sections 0068-0071). Thus one would have been motivated to use the specific peptide taught by Verheijden as the P2 peptide resulting in DLLKNGERIEKVE -GGG- AGWLADQTVRYPI. One would have had a reasonable expectation of success since the methods of making were known and Rosenthal teach peptide constructs to induce production of dendritic cells and use of the cells for immune modulating responses (abstract). In sections 000238-000242 on page 34 Rosenthal teach that specific constructs directly activate immature dendritic cells (iDCs) to mature dendritic cells.
Further, Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Verheijden teach peptides for use in peptide-induced tolerance therapy for arthritis (abstract and claim 10). Verheijden teach peptides that resemble proteoglycan aggrecan (section 0021). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). Thus, 
In relation to the peptide recited in claims 4, 13 and 387, Rosenthal teach peptides of formula P1-x-P2 where P2 is an antigenic peptide and x is a peptide linking group (claim 1). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid arthritis (page 7 section 00036 and claim 93) where a conjugate of formula P1-x-P2 is used to treat  rheumatoid arthritis where P1 is SEQ ID NO:1 and P2 is a peptide from human type II collagen (example 4 on page 46). Rosenthal teach that SEQ ID NO:1 is DLLKNGERIEKVE (section 000124 on page 19). In numerous embodiments Rosenthal teach that x is a triglycine linker (section 000124 page 19 and claims 21-22). Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4). When using the Verheijden peptide as the P2 the resulting sequence is DLLKNGERIEKVE -GGG- AGWLADQTVRYPI which is instant SEQ ID NO:20. With respect to the function recited in claims 4 and 13, a compound and its properties are inseparable (MPEP 2112.01 II). Further, in sections 000238-000242 on page 34 Rosenthal teach that specific constructs directly activate immature dendritic cells (iDCs) to mature dendritic cells. 
In relation to claims 5 and 14, Verheijden teach the specific peptide AGWLADQTVRYPI (SEQ ID NO: 3 also called HAG1) (claim 3 and Table 1 on page 4) which is instant SEQ ID NO: 19.
In relation to claim 13 with respect to the dendritic cells, Rosenthal teach constructs to induce production of dendritic cells and use of the cells for immune modulating responses (abstract). Rosenthal teach targeting and activating dendritic cells for treating rheumatoid .

Claims 30, 32, 34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (WO 2010/120897 10-2010; ‘Rosenthal’; first cited 11/27/17) in view of Verheijden et al. (US 2002/0177554; ‘Verheijden’) as applied to claims 4-5, 13-14 and 387 above, and further in view of Zimmerman et al. (WO 2012/162564 11-2012; ‘Zimmerman’; first cited 11/27/17).
The teachings of Rosenthal and Verheijden as applied to claims 4-5, 13-14 and 387 are discussed above.
Neither Rosenthal or Verheijden teach the specifics of claims 30, 32, 34, 37 or 39.
Zimmerman teach constructs comprising P1-x-P2 (claim 1) and teach specific conjugates (pages 37-38) for inducing an immune response (abstract). In sections 00217 and 00218 on pages 79-80 Zimmerman teach that specific conjugates including SEQ ID NOs: 1, 2 and 11 directly develop immature dendritic cells (iDCs) to mature dendritic cells. Further, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198), that an antibody with specific affinity be conjugated (page 72 lines 1-5), and that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202). Zimmerman teach that the cells can be tracked to allow for location within a subject’s body (page 71 section 00198).

	In relation to claim 30, Zimmerman suggest that the dendritic cells be labeled with particular radioisotopes (page 71 section 00198).
	In relation to claim 32, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5).
	In relation to claim 34, Zimmerman suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 37, Zimmerman suggest an antibody with specific affinity be conjugated (page 72 lines 1-5) and suggest that a cytokine be conjugated (page 73 section 00202).
	In relation to claim 39, Zimmerman suggest that a cytokine be conjugated via a lysosomatropic agent (page 73 section 00202).

Response to Arguments - 103
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 

Although applicants argue that Verheijden teach away from combining, Rosenthal teach peptide constructs for immune modulating responses (abstract) and teach treating rheumatoid arthritis (page 7 section 00036 and claim 93). Verheijden teach peptides for therapy for arthritis (abstract and claim 10). Verheijden teach the peptide binds and elicits a response in arthritis patients (page 5 specifically sections 0068-0071). Rosenthal teach P2 as an antigenic peptide (claim 1). Thus one would have been motivated to combine based on the nature of the problem to be solved. Since both references suggest treating arthritis one would not recognize Verheijden as discrediting Rosenthal.
Although applicants argue that Verheijden teach only limited in vitro effects, the instant claims are product claims. Further, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. Verheijden teach the peptide binds and elicits a response in arthritis patients (page 5 specifically sections 0068-0071). 
Although applicants argue about new claim 388, claim 388 is withdrawn.
Although applicants argue that Zimmerman alone does not teach all of the features, the instant rejections are multiple reference 103 rejections and as such any single reference does not necessarily anticipate the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658